Luke, J.
The evidence amply authorized the defendant’s conviction of manslaughter. None of the special grounds of the motion for a new trial, which have the approval of the trial judge, show reversible error. The charge of the court, when read in its entirety, was full and fair. *817The defendant has had a legal trial, and the court properly overruled the motion for a new trial.
Decided April 21, 1925.
A. II. Burtz, William Butt, for plaintiff in error.
John 8. Wood, solicitor-general, Morris, Ilatokins & Wallace, contra.

Judgment affirmed.


' Broyles, O. J., and Blood-worth, J., eoneur.